Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, a first filter which is provided in the recess section and arranged at a position surrounded by an annular first groove section into which an outer circumferential convex section of the head section is fitted and the outer circumferential convex section of the head section; and a second filter which is provided in the head section and arranged at a position surrounded by an annular second groove section into which an inner circumferential convex section of the recess section positioned at an inner circumference of the first groove section is fitted and the inner circumferential convex section of the recess section and in combination with the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakurazawa et (US Patent No. 9,336,967) discloses a push button device (1) similar to Applicant’s claimed invention having a supporting member (18) which is provided with a through hole (where 22 is inserted) and in which a recess section (where 23 is inserted) is provided outside the through hole; an operation member (16) which includes a shaft section (22) that is slidably inserted into the through hole, and a head section (23) that is provided on an outer end of the shaft section and slidably fitted into the recess section and a plurality of waterproof rings (25, 26).
Loetscher (US Patent No. 10,928,780) discloses a push button device similar to Applicant’s claimed invention having a push button device (1) similar to Applicant’s claimed invention having a supporting member (4) which is provided with a through hole (where 3 is inserted) and in which a recess section (where 2 is inserted) is provided outside the through hole; an operation member (2, 3) which includes a shaft section (3) that is slidably inserted into the through hole, and a head section (2) that is provided on an outer end of the shaft section and slidably fitted into the recess section and a plurality of waterproof rings (6, 13).
Ichimura et al. (US Patent No. 10,627,781) discloses a push button device similar to Applicant’s claimed invention having a push button device (1) similar to Applicant’s claimed invention having a supporting member (18) which is provided with a through hole (where 22 is inserted) and in which a recess section (where 23 is inserted) is provided outside the through hole; an operation member (16) which includes a shaft section (22) that is slidably inserted into the through hole, and a head section (23) that is provided on an outer end of the shaft section and slidably fitted into the recess section and a plurality of waterproof rings (25, 26).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833